UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JACQUELINE YORRO,

                                   Plaintiff,
                                                                  1:19-CV-7688 (CM)
                       -against-
                                                                  CIVIL JUDGMENT
 GIGI JORDAN, et al.,

                                   Defendants.

          Pursuant to the order issued February 21, 2020, dismissing this action,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed.

       The Court denies without prejudice Plaintiff’s request for habeas corpus relief under 28

U.S.C. § 2254.

       The Court dismisses for failure to state a claim on which relief may be granted the

remainder of Plaintiff’s claims. 28 U.S.C. § 1915(e)(2)(B)(ii).

       Because Plaintiff’s amended complaint and its supplements make no substantial showing

of a denial of a constitutional right, a certificate of appealability will not issue under 28 U.S.C.

§ 2253.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:      February 21, 2020
             New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
